NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

                  JAMES A. WILLIAMS,
                    Plaintiff-Appellant,

                             v.

                    UNITED STATES,
                    Defendant-Appellee.
                  ______________________

                        2012-5070
                  ______________________

    Appeal from the United States Court of Federal
Claims in No. 10-CV-753, Judge Victor J. Wolski.
                 ______________________

                Decided: December 18, 2013
                  ______________________

      JAMES A. WILLIAMS, of Toronto, Ontario, Canada, pro
se.

    CURTIS C. PETT, Attorney, Tax Division, United States
Department of Justice, of Washington, DC, for defendant-
appellee. With him on the brief were KATHRYN KENEALLY,
Assistant Attorney General, and ROBERT W. METZLER,
Attorney.
                ______________________

      Before DYK, WALLACH, and TARANTO, Circuit Judges.
2                                            WILLIAMS   v. US



PER CURIAM.
    James Williams appeals from a final judgment of the
United States Court of Federal Claims that dismissed his
complaint for lack of subject-matter jurisdiction. For the
reasons set out below, we affirm.
                       BACKGROUND
    On November 1, 2010, Mr. Williams filed a document
in the Claims Court, which he apparently intended to be a
complaint against the United States, seeking $1,138,303
in tax refunds based on tax returns Mr. Williams filed as
trustee of the James A. Williams Trust. The government
moved to dismiss the case for lack of subject-matter
jurisdiction. On December 29, 2011, the Claims Court
granted the government’s motion and entered final judg-
ment dismissing Mr. Williams’s complaint. James A.
Williams Trust v. United States, Case No. 10-753T, 2011
WL 6888650 (Fed. Cl. Dec. 29, 2011).
      The Claims Court relied on 26 U.S.C. § 7422(a), which
provides that “[n]o suit or proceeding shall be maintained
in any court for the recovery of any internal revenue tax
. . . until a claim for refund or credit has been duly filed
with the Secretary, according to the provisions of law in
that regard, and the regulations of the Secretary estab-
lished in pursuance thereof.” The court found that the
“tax refund claims submitted [to the United States] by
Mr. Williams on behalf of his trust were clearly frivolous”
and that the returns did not, therefore, constitute valid
claims for a refund. James A. Williams Trust, 2011 WL
6888650, at *2. The Claims Court accordingly concluded
that it lacked subject-matter jurisdiction over the case.
Id.
    On February 28, 2012, the Claims Court received a
document titled “Notice of Petition for a Peremptory Writ
of Mandamus,” which it docketed as Mr. Williams’s notice
of appeal. The cover page of the petition that was at-
WILLIAMS   v. US                                          3



tached to the notice bears a stamp indicating that the
Federal Circuit’s clerk received it on February 23, 2012.
The government moved to dismiss Mr. Williams’s appeal
on the ground that, because Mr. Williams’s notice of
appeal was received by the Claims Court one day past the
60-day deadline, see 28 U.S.C. §§ 2107(b), 2522; Fed. R.
App. P. 4(a)(1)(B), it must be considered untimely. This
court denied the government’s motion to dismiss, “without
prejudice to the parties addressing the jurisdictional issue
to the merits panel.” Williams v. United States, Case No.
2012-5070, slip op. at 2 (Fed. Cir. May 31, 2013). In its
brief on the merits, the government continues to assert
lack of appellate jurisdiction.
                       DISCUSSION
    Because the timely filing of a notice of appeal is
“‘mandatory and jurisdictional,’” Bowles v. Russell, 551
U.S. 205, 209 (2007) (quoting Griggs v. Provident Con-
sumer Discount Co., 459 U.S. 56, 61 (1982)), we must
dismiss an untimely appeal for lack of jurisdiction.
Marandola v. United States, 518 F.3d 913, 914 (Fed. Cir.
2008). In this case, however, the appeal is timely. The
document filed in the Claims Court as Mr. Williams’s
notice of appeal was first received by this court on Febru-
ary 23, 2013, before the February 27, 2013 deadline, and
was apparently forwarded to the Claims Court in accord-
ance with Federal Rule of Appellate Procedure 4(d).
Under that rule, we deem the document to have been
timely filed in the Claims Court on February 23, 2013.
Fed. R. App. P. 4(d); 28 U.S.C. § 2522. There is no dispute
that the document is effective as a notice of appeal, as it
sufficiently identifies the party taking the appeal, the
judgment being appealed, and the court to which the
appeal is taken. Fed. R. App. P. 3(c)(1); Smith v. Barry,
502 U.S. 244, 248-49 (1992) (“[T]he notice afforded by a
document, not the litigant’s motivation in filing it, deter-
mines the document’s sufficiency as a notice of appeal. If a
document filed within the time specified by Rule 4 gives
4                                             WILLIAMS   v. US



the notice required by Rule 3, it is effective as a notice of
appeal.”).
    As to the merits of the appeal, we review de novo the
Claims Court’s dismissal for lack of jurisdiction. Waltner
v. United States, 679 F.3d 1329, 1332 (Fed. Cir. 2012).
The “jurisdiction of the Court of Federal Claims is limited
by the Internal Revenue Code, including 26 U.S.C.
§ 7422,” and thus whether the Claims Court “has jurisdic-
tion over these refund claims depends on whether the
taxpayer[’s] submissions to the [Internal Revenue Service]
constitute a claim for refund.” Id. at 1332-33. In order to
constitute valid claims for refund, Mr. Williams’s returns
had to comply with various regulations promulgated by
the Department of the Treasury, including the require-
ment that the returns be non-frivolous. Id.; 26 C.F.R.
§ 301.6402-2(b)(1) (“The claim must set forth in detail
each ground upon which a credit or refund is claimed and
facts sufficient to apprise the Commissioner of the exact
basis thereof. . . . A claim which does not comply with this
paragraph will not be considered for any purpose as a
claim for refund or credit.”). To be valid, a return must
evince “‘an honest and reasonable intent to supply the
information required by the tax code.’” Waltner, 679 F.3d
at 1334 (quoting United States v. Moore, 627 F.2d 830,
835 (7th Cir. 1980)).
    We agree with the Claims Court that the tax returns
on which Mr. Williams bases his suit are frivolous. Each
return states a dollar figure on the line for interest in-
come, then repeats that number on the lines for total
income, taxable income, federal income tax withheld, total
payments, overpayment, and amount to be refunded,
while listing zeros for deductions, taxes, estimated tax
penalty, and tax due. Mr. Williams’s assertions of sub-
stantial income and zero tax liability do not indicate “‘an
honest and reasonable intent to supply the information
required by the tax code.’” Id. Moreover, his assertions
that the entire amount of his income was withheld each
WILLIAMS   v. US                                         5



year place the returns in the category of returns the IRS
considers “‘obviously false because . . . [withheld income]
is disproportionately high in comparison with the income
reported on the return.’” James A. Williams Trust, 2011
WL 6888650, at *2 (quoting I.R.S. Notice 2010-33, 2010-
17 I.R.B 609, 611 (Apr. 26, 2010)).
    Because we agree that Mr. Williams’s returns were
frivolous, we affirm the Claims Court’s conclusion that it
lacked jurisdiction to hear Mr. Williams’s case.
                       CONCLUSION
    For the foregoing reasons, we affirm the dismissal of
Mr. Williams’s complaint for lack of jurisdiction.
   No costs.
                      AFFIRMED